DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “lower” in claim 2 when defining substituents R73, Rc, R86, R83, and Rf is a relative term which renders the claim indefinite. The term “lower” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the instant specification provides a preferable range for the “lower alkyl group”, this is not a definition of such.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/759385 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Application No. ‘385 claims a curable composition comprising the same fluorine-containing silane compound, 0.1-30 parts the same organosilicon compound based on 100 parts of the fluorine-containing silane compound, a catalyst, and a solvent.  The catalyst claimed in Application No. ‘828 meets the claimed “catalyst”.
Application No. ‘385 does not claim the ratio of p/q; however, the ratio is either greater than 1 or less than 1.  Choosing a ratio of p/q of less than 1 is prima facie obvious.
Application No. ‘385 is prima facie obvious over instant claims 1-5, 7, 9 and 10.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/759828 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Application No. ‘828 claims a curable composition comprising the same fluorine-containing silane compound, the same organosilicon compound and a metal-based catalyst.  The catalyst claimed in Application No. ‘828 meets the claimed “catalyst”.
Application No. ‘828 does not claim the ratio of p/q; however, the ratio is either greater than 1 or less than 1.  Choosing a ratio of p/q of less than 1 is prima facie obvious.
Application No. ‘828 is prima facie obvious over instant claims 1-7 and 10.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2514725.
EP ‘725 exemplifies a surface treatment agent of the following, comprising about 92 mol% of (6a), 5 mol% of (6b) and 3 mol% of (6c):

    PNG
    media_image1.png
    141
    743
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    25
    355
    media_image2.png
    Greyscale

Compound (6b) meets applicants’ perfluoro(poly)ether group-containing silane compound when a, b, c and d of applicants’ perfluoro(poly)ether are 0, e+f=45 and e/f=0.9 and the ratio of (e+f)/(a+b+c+d+e+f)=1, and meets applicants’ formula (B) when R13 is a hydrolysable group, n1=3, ß1=1, X3=divalent group,  and compound (6a) meets applicants’ organosilicon compound when the O-Rg3s are (O-CH3)3.
EP ‘725 discloses that the surface treatment agent may further contain a catalyst for hydrolysis and condensation reactions, and include titanium and tin compounds in an amount of 0.01-5 parts per 100 parts by weight of the fluorooxyalkylene group-containing polymer composition and the product obtained by partial hydrolyzation and condensation of the polymer composition (p. 10, [0048]).
EP ‘725 anticipates instant claim 1-5 and 9.
Claim 10 is rejected as it only limits X10 when d>0, where d=0 is listed as an alternative in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-168785 in view of WO 2016/084746, and further in view of Yamane (US 2015/0275046); however, for convenience, the machine translation of JP ‘785 will be cited below and the English language equivalent of WO ‘746, US 2017/0342210, will be cited below.
JP ‘785 discloses a surface treatment agent comprising (1) at least one of a perfluoro(poly)ether group containing silane compound of the following formulae:

    PNG
    media_image3.png
    256
    776
    media_image3.png
    Greyscale
, 
where PFPE can be –(OCF2CF2)c-(OCF2)d, and (2) a polysiloxane group-containing silane compound of the following formulae:

    PNG
    media_image4.png
    489
    567
    media_image4.png
    Greyscale
, 
where m=0 and R22 is each independently represents a hydroxyl group or a hydrolysable group at each occurrence, where preferably R22 is an alkoxy group.
JP ‘785 teaches that the surface treating agent can further contain a catalyst, which can include transition metals, such as titanium and tin.
JP ‘785 teaches that PFPE can be –(OCF2CF2)c-(OCF2)d-; however, does not teach the ratio of c/d, as claimed.
WO ‘746 teaches a compound that can form a layer having water-repellency, oil-repellency and antifouling property, where the compound has the following formulae:

    PNG
    media_image5.png
    308
    564
    media_image5.png
    Greyscale
, 
further teaching PFPE may be –(COF2CF2)c-(OCF2)d-, where a ratio of c to d is 0.2-0.9, teaching that by setting the ratio of c/d to less than 0.9, slip property and friction durability of the surface-treating layer formed from the compound are more increased (p. 4, [0100]).
	JP ‘785 desires high friction durability and excellent surface slipperiness.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a ratio of ethylene to methylene of less than 1, as WO ‘746 teaches that this increases the slip property and friction durability of the layer formed from the compound.
	JP ‘785 in view of WO ‘746 is prima facie obvious over instant claims 1-5.
	As to claim 6, JP ‘785 teaches that the surface treating agent can further contain a catalyst, which can include transition metals, such as titanium and tin; however, does not teach a suitable amount, as required by the instant invention.
	Yamane teaches a coating composition comprising (A) hydrolysable group-containing silane modified with a fluoropolyether containing polymer and (B) a hydrolysable group-containing silane modified with a polyfluoropolyether-polysiloxane copolymer, which meets (1) and (2) of JP ‘785, respectfully, teaching the hydrolysis condensation catalyst to include organotin compounds and organotitanium compounds, which can be present in an amount of 0.01-5 parts by weight per 100 parts by weight of component (A) (p. 16, [0086]).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used 0.01-5 parts catalyst based on 100 parts of the a perfluoro(poly)ether group containing silane compound of JP ‘785, as both JP ‘785 and Yamane teaches the hydrolysis and condensation of a silane modified polyfluoropolyether and a silane modified polysiloxane, and Yamane teaches that this is a suitable amount for catalysis of the reaction of the two compounds.
	As to claim 7, JP ‘785 teaches the composition can include methyltrimethoxysilane, which meets applicants’ formulae (E3) and (E5) when ε2=3, Rg3=methyl, ε4=3, ε6=0, Rg4=methyl and ε5=1, and also meets applicants’ organosilicon compound.
	As to claim 8, JP ‘785 teaches the inclusion of polysiloxane group containing silane compounds, described above, teaching the weight ratio of perfluoro(poly)ether group containing silane compound to the polysiloxane group containing silane compound as 1:50 to 50:1, preferably 1:2 to 4:1 suggesting the polysiloxane group containing silane compound in an amount of about 4-5000 phr perfluoro(poly)ether group containing silane compounds, preferably 25-67 phr, which overlaps with the claimed range of 0.1-30 phr.
	As to claim 9, JP ‘785 teaches that PFPE is -(OC4F8)a-(OC3F6)b-(OC2F4)c-(OCF2)d-, and may be -(OC2F4)c-(OCF2)d-, suggesting a and b as 0, suggesting a ratio of (c+d)/(a+b+c+d)=1
	Claim 10 can be rejected as JP ‘785 does not require the inclusion of –(C3F6)d-; however, JP ‘785 does teach that the PFPE can include –(C3F6)b-.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766